Napton, J.,

delivered the opinion of the Court.

This was an application to a Court of Chancery for an injunction against á judgment at law. The suit was originally commenced in the Circuit Court of St. Louis, but removed to the Court of Common Pleas. The grounds upon which the injunction was claimed, were, that the petitioner had, on the 2nd March, 1843, made application to the U. S. District Court at Washington City, for the benefit of the Bankrupt Law, and that, on the 3rd July, 1843, a decree was rendered in his favor and a certificate of discharge duly granted, which he filed as part of his bill; that the judgment against which he sought relief had been included in *448his schedule, and that the certificate discharged him from its payment.— A demurrer was filed to this bill, which was sustained, and the only question for our consideration is the sufficiency of the bill.
It seems from the brief filed by the appellee’s counsel, that the objection to the bill is, that it does not set forth facts to bring the case within the jurisdiction of the U. S. District Court for the District of Columbia. Several cases are cited from the New York Reports to show that in pleading a discharge under the insolvent laws of that State, it was necessary to set forth facts which would show that the court which gave the discharge had jurisdiction of the case. These adjudications proceeded upon the ground that the courts, which were by the laws of that State invested with authority to grant discharges to insolvent debtors, were courts of inferior jurisdiction. This is not the case with the District Court of the United States, which, though a court of limited, is not a court of inferior jurisdiction, whose judgments taken alone are to be disregarded. Turner vs. Bank North America, 4 Dall., 8; 10 Whea. R. 192, McCormick vs. Sullivant.
We think the bill sufficient, and that the demurrer should have been overruled.
.Judgment reversed and cause remanded.